Order entered February 24, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-00517-CV

                        MALCOLM JOHNSON, Appellant

                                        V.

                  VERONICA POWELL-JOHNSON, Appellee

                On Appeal from the 255th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-12398

                                     ORDER

      Before the Court is appellee’s opposed motion for leave to late file her brief.

We GRANT the motion and ORDER the brief received February 22, 2021 filed as

of the date of this order.


                                             /s/    KEN MOLBERG
                                                    JUSTICE